Name: Council Regulation (EEC) No 1221/83 of 17 May 1983 fixing the flat-rate production aid and the guide price for dried fodder for the 1983/84 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 132 / 30 Official Journal of the European Communities 21 . 5 . 83 COUNCIL REGULATION (EEC) No 1221 /83 of 17 May 1983 fixing the flat-rate production aid and the guide price for dried fodder for the 1983 / 84 marketing year \ THE COUNCIL OF THE EUROPEAN COMMUNITIES, question ; whereas, in view of the characteristics of the market in question , the percentage should be set at 100 % for the products referred to in the first indent of Article 1 (b ) and Article 1 ( c) of Regulation (EEC) No 1117 / 78 and at 50 % for the products referred to in the second indent of Article 1 (b ) of that Regulation ; Whereas Article 104 of the 1979 Act of Accession established the criteria for fixing the flat-rate aid applicable in Greece ; whereas by virtue of Article 60 of the said Act the common guide price is applicable in Greece , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1117/ 78 of 22 May 1978 on the common organization of the market in dried fodder (*), as last amended by Regulation (EEC) No 1220 / 83 ( 2 ), and in particular Articles 3 ( 3 ), 4 ( 1 ) and ( 3 ) and 5 (2 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the the Economic and Social Committee ( s ), HAS ADOPTED THIS REGULATION: Article 1 For the 1983 / 84 marketing year, the flat-rate production aid provided for in Article 3 of Regulation (EEC ) No 1117 / 78 shall be : ( a ) for the products referred to in Article 1 ( a ) of that Regulation :  for Greece 9,08 ECU per tonne,  for the other Member States 15,78 ECU per tonne; (b ) for the products referred to in Article 1 ( b ) and ( c) of that Regulation : for the all Member States 8,49 ECU per tonne . Whereas Article 3 of Regulation (EEC) No 1117 / 78 stipulates that the level of the flat-rate production aid for dried fodder must be such as to bring about an improvement in the Community's protein supplies ; Whereas under Article 4 of the same Regulation a guide price must be set for certain dried fodder products at a level which is fair to producers ; whereas this price must be set for a standard quality representative of the average quality of dried fodder produced in the Community ; Whereas under Article 5 ( 2 ) of Regulation (EEC) No 1117 / 78 the supplementary aid provided for in paragraph 1 of that Article must be equal to a percentage of the difference between the guide price and the average world-market price for the products in Article 2 For the 1983 / 84 marketing year , the guide price for the products referred to in the first indent of Article 1 ( b ) of Regulation (EEC) No 1117 / 78 shall be 178,94 ECU per tonne . This price refers to a product with :  a moisture content of 1 1 % ,  a total gross protein content of 18 % of the dry weight . (!) OJ No L 142 , 30 , 5 . 1978 , p. 1 . ( 2 ) See page 29 of this Official Journal . ( 3 ) OJ No C 32 , 7 . 2 . 1983 , p. 21 . ( 4 ) OJ No C 96 , 11 . 4 . 1983 , p. 54 . (*) OJ No C 81 , 24 . 3 . 1983 , p. 6 . 21 . 5 . 83 Official Journal of the European Communities No L 132 / 31 Article 3 For the 1983 / 84 marketing year , the percentages to be used to calculate the supplementary aid referred to in Article 5 of Regulation (EEC) No 1117 / 78 shall be: Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply:  as from 1 July 1983 , as regards the products referred to in Article 1 ( a ) of Regulation (EEC) No 1117 / 78 , and  as from 1 April 1983 , as regards the products referred to in Article 1 ( b ) and ( c) of that Regulation .  100 % for the products referred to in the first indent of Article 1 ( b ) and Article 1 (c) of that Regulation , and  50 % for the products referred to in the second indent of Article 1 ( b ) of that Regulation . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 May 1983 . For the Council The President I. KIECHLE